 LOCKWOOD, KESSLER & BARTLETT, INC.561Lockwood, Kessler & Bartlett, Inc. a subsidiary ofViatech, Inc. and Engineers Union, Local 444,International Union of Electrical, Radio andMachine Workers, AFL-CIO, CLC, Petitioner.Case 9-RC-4643August 26, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENEILO AND TRUESIAI.EPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections andchallenged ballots in an election conducted on Sep-tember 12, 1979,' and the Acting Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the Em-ployer's exceptions and brief and hereby adopts theActing Regional Director's findings and recom-mendations only to the extent consistent herewith.The Acting Regional Director recommendedthat that portion of Petitioner's Objection 6 alleg-ing mischaracterization of Board decisions be sus-tained and that a second election be directed. TheActing Regional Director further recommendedthat in the event the Board did not adopt this rec-ommendation, a hearing be conducted to resolveissues raised by Petitioner's Objections 1, 2, 3, 4,and 5, and by the challenged ballots, and that por-tion of Petitioner's Objection 6 as it relates to mis-representations other than the mischaracterizationof Board opinions be overruled.2Objection 6 alleged that during the course of thecampaign the Employer made substantial and mate-rial misrepresentations of fact and law. In supportof this objection, Petitioner submitted, inter alia,three leaflets distributed by the Employer duringthe preelection campaign. The first leaflet,3appar-ently issued the week before election week, con-tained reprinted excerpts from the Board's decisionin Local 761 of the International Union of Electrical,Radio and Machine Workers, AFL-CIO (GeneralElectric Company), 220 NLRB 830 (1975), in whichanother local affiliated with the same InternationalUnion as Petitioner was charged with violating theAct by the trial, fine, and suspension of a memberfor his attempts to persuade part of a bargainingunit to withdraw from the local. The Board deci-' The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election The tally of ballots was six for. and nineagainst Petitioner; there were four challenged ballots, a sufficient numberlo affect the results of the election2 In the absence of exceptions, we adopt this latter recommendationpro forma.3 (Appendix A omitted from publication)251 NLRB No. 84sion's statement of these facts is included in theleaflet, along with the Employer's marginal notesof these facts, but not the Board's ultimate conclu-sion that the local had not committed any unfairlabor practice by this conduct.Another leaflet4contains exerpts from Local 767,International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC (General ElectricCompany), 186 NLRB 682 (1970), in which theBoard found that another local of the same Interna-tional as Petitioner violated Section 8(b)(1)(A) ofthe Act by imposing fines and other penalties onmembers who attempted to resign and to revoketheir dues-checkoff authorizations during a strike.Again, the Employer's leaflet includes a reprint ofthe Board's statement of facts and the Employer'sstatement of the facts, but does not contain or men-tion the Board's finding that this conduct was un-lawful.The third leaflets contains excerpts from Local444, International Union of Electrical and MachineWorkers. AFL-CIO, CLC (Sperry Rand Corpora-tion), 235 NLRB 98 (1978), in which Petitioner wasfound to have violated Section 8(b)(1)(A) of theAct by instituting disciplinary proceedings against,fining, and threatening to enforce fines against,members who resigned during a strike and crosseda picket line to return to work. Unlike the othertwo leaflets, the third included the Board's conclu-sion that the conduct violated the Act.The Acting Regional Director found that byomitting the Board's findings and conclusions fromthe leaflets containing the excerpts from the deci-sions involving Local 767 and Local 761 the Em-ployer "obfuscated the legal principles applied bythe public agency charged with the administrationof the National Labor Relations Act," especiallyinasmuch as the leaflet which referred to the Local444 case includes the Board's findings that Petition-er violated the Act. Accordingly, the Acting Re-gional Director found that the leaflets were objec-tionable and recommended that the election be setaside. We disagree.There is no question that the reprints were accu-rate copies of excerpts from Board decisions orthat the Employer's marginal notes correctly re-flect the facts of the cases. The leaflets contain noeditorial comments about legal principles or theBoard's decisions, nor was there any implicationthat the Board had taken action or made findingswhich it had not. The leaflets further indicate ontheir face that the Employer's purpose in distribut-ing them was to demonstrate to the employees the4(Appendix B omitted from publication (Appendix C mitted from publication ) 562I)DECISIONS OF NATIONAL IL.A()R RELATIONS HO()ARDkinds of action that local affiliates of the Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO, CLC, had taken in the pastagainst members. In these circumstances, the leaf-lets cannot be said to mischaracterize legal princi-ples to which they make neither explicit nor im-plied reference.In concluding that the leaflets were objection-able, the Acting Regional Director relied uponFormco, Inc., 233 NLRB 61 (1977); Natter Manu-facturing Corporation, 210 NLRB 118 (1974); andThiokol Chemical Corporation, Hall-Way Plant, 202NLRB 434 (1973). However, in all those cases theconduct found to be objectionable involved eithermisstatements of Board law or misrepresentationsof Board findings.6Inasmuch as the leaflets in issuehere accurately represented the facts as found bythe Board in certain cases (and in one instance thelegal conclusions drawn by the Board from thosefacts), we conclude that cases involving situationswhere Board law or findings were mischaracter-ized are inapposite.In the instant case, the Employer merely repro-duced portions of Board decisions stating the factsof the cases involving Petitioner and other locals ofthe same International Union in order to show con-duct in which these unions had engaged in thepast. The Employer did not state or imply thatsuch practices were supported by the Board ormischaracterize Board law or principles. Rather,the comments regarding the facts of the cases areundisputably accurate, and the Employer's otherstatements merely advised employees that votingagainst Petitioner would prevent their being in-volved in similar situations, again an accurate as-sessment. Whether the Board did or did not findthe conduct described in the leaflets to have violat-ed the Act is inmaterial to the question of whetherthe conduct occurred or whether an employeecould avoid being subjected to it.76 Thus. in Thiokol,. supra, the employer mailed to employees portionsof an outdated Board document containing a statement ofr the right ofeconomlic strikers which was no longer accurate; in aller. upra, the em-ployer informed employees hat the petitioner had been found guilty ofunfair labor practices when in act the petitioner had signed an informalsettlement agreement which conltained a nonadmission clause. Similarly,in Formco. upra, petitioner distributed a letter to employees stating thatthe employer had been found guilty of unfair labor practices when in facta month earlier the employer had eecuted a settlement agreemenl withthe union, subsequently approved which also contained a nona;dmissionclause.? Thus to ind, as did the Actiig Regional Director, that the reproduc-lion of the imcomplete oard decisinlls hfuscated legal principles is toOn the basis of all the foregoing, we concludethat the campaign leaflets at issue are not objec-tionable.8Accordingly, we shall not adopt theActing Regional Director's recommendation that aportion of Objection 6 be sustained, and shall adopthis alternative recommendation that a hearing beheld to resolve issues raised by Objections Ithrough 5 and the challenged ballots.DIRECTIONIt is hereby directed that a hearing be heldbefore a duly designated Hearing Officer for thepurpose of receiving evidence to resolve the issuesraised by the challenge to the ballots of DonaldAngus, Joseph Litchtwald, Sue Carrol, and GeorgeWoods and by Objections I through 5.IT IS FURTHER DIIRIC.D) that the hearing officerdesignated for the purposes of conducting the hear-ing shall prepare and cause to be served upon theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of the aboveissues. Within the time prescribed by the Board'sRules and Regulations, Series 8, as amended, eitherparty may file with the Board in Washington,D.C., 8 copies of exceptions thereto. Immediatelyupon the filing of such exceptions, the party filingsame shall serve a copy thereof upon the otherparty and shall file a copy with the Regional Di-rector. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the hearing offi-cer.IT IS ALSO FURTHER )IR.ICTILD that the above-entitled case be, and it hereby is, remanded to theRegional Director for Region 29 for the purpose ofconducting such hearing, and the said Regional Di-rector be, and hereby is, authorized to issue noticethereof.fashion a per se rule that any Hoard document which is reproduced inpart. for whatever reason and eslen if only the reproduced prtiot is rele-sant, misuses the Board's processes We co(sider such a rule neither nec-essary nor appropriate.Member 'enello agrees that the Elplioyer's leaflets do not constituteobjectionable conduct See his diseltiig opinii ln in Duie-Claurk (Co.. In-corporuled. 209 NLRH 217 ( 174)